Exhibit 10.3

 

FORM OF

NONCOMPETITION AGREEMENT

 

THIS NONCOMPETITION AGREEMENT (the “Agreement”) is made as of November 5, 2010
and effective as of the Closing Date (as defined in the Merger Agreement (as
defined below)) (the “Effective Date”) by and between Primoris Services
Corporation, a Delaware corporation (“Buyer”), and Employee, an individual
(“Seller”).

 

R E C I T A L S

 

A.            Buyer and Seller are parties to an Agreement and Plan of Merger
dated as of November 5, 2010 (the “Merger Agreement”), pursuant to which Buyer
is acquiring all of the outstanding shares of Rockford Holdings Corporation (the
“Company”).  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Merger Agreement.

 

B.            Seller beneficially owns a material percentage of the equity
interests of the Company and, as a result, Seller will derive substantial
financial benefit from the transactions contemplated by the Merger Agreement.

 

C.            Following the consummation of the transactions contemplated by the
Merger Agreement, Buyer will engage in a business that provides, among other
services, site development, heavy civil construction, infrastructure
construction projects, including highways and bridges, oil and gas pipeline
construction, directional drilling, construction of industrial facilities,
equipment installation, storage facilities, process piping, engineering, project
management, inspection services, structural steel and maintenance services (the
“Business”).

 

D.            It is a condition of Buyer’s obligations to consummate the
transactions contemplated by the Merger Agreement that Seller execute and
deliver to Buyer a noncompetition agreement incorporating the terms and
conditions set forth herein, in order to protect the goodwill of the Business
that is being acquired by Buyer under the Merger Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and in the Merger Agreement (but not in consideration for any employment
relationship or contract and not in the context of any employment relationship
or contract), and intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.             Agreement Not To Compete.

 

(a)           In order to protect the business of Buyer and any of its
Affiliates (as defined below), for a period of five (5) years beginning on the
Effective Date and ending on the date which is five (5) years thereafter (the
“Termination Date”):

 

(i)            Seller will not, within the United States (the “Territory”),
engage in, provide consulting services to, be employed by or have any interest
in (whether as a proprietor, partner, director, officer, employee or
stockholder) any corporation, general or

 

--------------------------------------------------------------------------------


 

limited partnership, association, limited liability company, sole
proprietorship, trust or other entity or organization, other than Buyer or any
of its Affiliates, which is engaged in a business that directly competes with
the Business;

 

(ii)           Seller will not, directly or indirectly, at any time during the
term of this Agreement (from the Effective Date through the Termination Date):
(A) employ, or permit any company or business directly or indirectly controlled
by Seller to employ, any person who is employed by Buyer or any entity
controlling, controlled by or under common control with Buyer (an “Affiliate”);
(B) interfere with or attempt to disrupt the relationship, contractual or
otherwise, between Buyer or any of its Affiliates and any of their employees or
consultants; (C) solicit or in any manner seek to induce any employee or
consultant of Buyer or any of its Affiliates to terminate his or her employment
or engagement with Buyer or any of its Affiliates; or (D) within the Territory,
solicit any customers of Buyer or any of its Affiliates unless such solicitation
is not related to the Business; and

 

(iii)          Notwithstanding the foregoing, Seller shall not be precluded from
engaging in any activity in Seller’s individual capacity relating or pertaining
to services for engineering, project management, inspection or consultation that
is performed directly for owners or customers that do not directly or indirectly
compete with the Business of the Buyer as described herein.

 

(b)           Notwithstanding Section 1(a) of this Agreement, Seller shall not
be precluded from purchasing or owning stock in a publicly-held corporation if
Seller’s holdings are less than two percent (2%) of the outstanding capital
stock of such corporation and will not be precluded from owning an interest in
Buyer.

 

2.             Acknowledgments of Seller.  Seller hereby acknowledges and agrees
that:

 

(a)           this Agreement is necessary for the protection of the legitimate
business interests of Buyer and its Affiliates, including but not limited to the
protection of the goodwill of the Company which Buyer is acquiring;

 

(b)           the restrictions contained in this Agreement regarding
geographical scope, length of term and types of activities restricted are
reasonable;

 

(c)           the execution and delivery of this Agreement is a mandatory
condition precedent to the consummation by Buyer of the transactions provided
for in the Merger Agreement;

 

(d)           Seller has no intention of competing with Buyer or any of its
Affiliates with respect to the Business within the limitations set forth above;

 

(e)           as an owner of the Company and through his ownership of the
Company, Seller has received, either directly or indirectly, adequate and
valuable consideration for entering into this Agreement.

 

2

--------------------------------------------------------------------------------


 

(f)            Buyer’s business is national in nature and Buyer contracts with
national clients requiring Buyer to do work throughout the United States;

 

(g)           Seller acknowledges that the Business of the Company is also
national in nature; and

 

(h)           Seller acknowledges that this Agreement is not entered into in
consideration in whole or in part for any employment relationship or employment
contract which is effective for the period after the Closing with Buyer or any
Affiliate of Buyer including Rockford Corporation.

 

3.             Extension; Equitable Relief; Fees and Expenses.

 

(a)           If Seller is determined by a court of competent jurisdiction to
have violated the provisions of Section 1 hereinabove, the term described
therein will be extended by that number of days which is equal to the aggregate
number of days during which, at any time, Seller committed any such violation.

 

(b)           Seller stipulates and agrees that any breach of this Agreement by
Seller will result in immediate and irreparable harm to Buyer and its
Affiliates, the amount of which will be extremely difficult to ascertain, and
that Buyer could not be reasonably or adequately compensated by damages in an
action at law.  For these reasons, Buyer or any of its Affiliates shall have the
right to obtain such preliminary, temporary or permanent mandatory or
restraining injunctions, orders or decrees as may be necessary to protect Buyer
or any of its Affiliates against, or on account of, any breach by Seller of the
provisions of Section 1(a) of this Agreement without the proof of any actual
damage caused to Buyer or any of its Affiliates.  Such right to equitable relief
is in addition to all other legal remedies Buyer or any of its Affiliates may
have to protect its rights.

 

(c)           Each party shall bear its own attorneys’ fees and expenses in any
suit or proceeding initiated in connection with this Agreement.

 

4.             Severability.  The covenants, provisions and paragraphs of this
Agreement are severable.  In the event that any portion of this Agreement is
held to be illegal or unenforceable, in whole or in part, the same will not
affect any other portion of this Agreement, and the remaining covenants,
provisions and paragraphs or portions thereof, to the extent enforceable, shall,
nevertheless, be binding and enforceable.  In furtherance and not in limitation
of the foregoing, if any durational or geographic restriction or restriction on
business activities covered under this Agreement shall be found by any court of
competent jurisdiction to be overly-broad, and thus illegal or unenforceable,
Seller and Buyer intend that such court will enforce this Agreement in any less
broad manner the court may find appropriate by construing such overly-broad
provisions to cover only that duration, geographic area or business activities
which may be enforceable.  The parties expressly agree that this Agreement shall
be given the construction that renders its provisions valid and enforceable to
the maximum extent permitted by law and/or equity.

 

3

--------------------------------------------------------------------------------


 

5.             Amendments.  No supplement, modification, amendment or waiver of
the terms of this Agreement shall be binding on the parties hereto unless
executed in writing by the party to be bound thereby.  No waiver of any of the
provisions of this Agreement shall be deemed to or shall constitute a waiver of
any other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.  Any failure
to insist upon strict compliance with any of the terms and conditions of this
Agreement shall not be deemed a waiver of any such terms or conditions.

 

6.             Successors In Interest.  This Agreement shall be binding upon and
shall inure to the benefit of the successors, assigns, estates, heirs and
personal representatives of the parties hereto (provided that the restrictions
themselves shall not apply to the successors, assigns, estates, heirs and
personal representatives of Seller).  Neither party may assign his or its rights
or obligations hereunder without the prior written consent of the other party
hereto.  Notwithstanding the foregoing, Buyer may assign its rights hereunder to
any Affiliate or to any successor in interest to the entire business of Buyer or
to substantially all of the assets of Buyer.

 

7.             Governing Law.  This Agreement shall be governed by and shall be
construed in accordance with the laws of the State of Delaware without regard to
the conflicts or choice of law provisions of any jurisdiction.

 

8.             Consent to Jurisdiction.  Each party hereto hereby irrevocably
submits to the exclusive venue in state or federal court in Orange County,
California for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement, and (b) hereby waives, and agrees not to assert in
any such suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Each party hereto consents to process being served in
any such suit, action or proceeding by mailing a copy thereof via certified
mail, return receipt requested, to such party at the address in effect for
notices to it under Section 9 and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing in this Section 8
shall affect or limit any right to serve process in any other manner permitted
by law.

 

9.             Notices.  All notices or other communications given pursuant to
this Agreement shall be given in accordance with Section 9.7 of the Merger
Agreement and, in the case of the Seller, shall be delivered as follows:

 

Employee Address and Phone Number

 

10.           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which when taken together shall comprise one instrument.

 

11.           Headings.  The headings used in this Agreement are for convenience
only and are not to be considered in construing or interpreting this Agreement.

 

4

--------------------------------------------------------------------------------


 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
day and year first above written.

 

 

BUYER:

Primoris Services Corporation,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

SELLER:

 

 

 

 

Employee

 

6

--------------------------------------------------------------------------------